Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.2 Page 1 of 13




HOLLAND & HART LLP
Doyle S. Byers, #11440
Cory A. Talbot, #11477
Engels J. Tejeda, #11427
Chelsea J. Davis, #16436
222 S. Main Street, Suite 2200
Salt Lake City, Utah 84101
Telephone: (801) 799-5800
Facsimile: (801) 799-5700

Attorneys for David K. Broadbent as Court-
Appointed Receiver

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 DAVID K. BROADBENT, as Court-appointed
 Receiver for Zurixx, LLC and related entities,
                                                                    COMPLAINT
                Plaintiff,
                                                       (Ancillary to Case No. 2:19-cv-00713)
        vs.
                                                        Case No. _______________________
 UTAH YOUTH RUGBY, a Utah corporation,
                                                                Judge Dale A. Kimball
                Defendant.


       Plaintiff David K. Broadbent (the “Receiver”), as Receiver for Zurixx, LLC and related

entities (collectively “Zurixx”), alleges as follows as his complaint against defendant Utah Youth

Rugby (“Defendant”):

                                 SUMMARY OF THE CASE

       1.      This case arises out of a series of payments that Zurixx made to, or for the benefit

of, Defendant from 2016 to 2018, totaling $100,000 (the “Transfers”). With the claims asserted

below, the Receiver now seeks to avoid and recover the Transfers improperly made to, or for the

benefit of, Defendant.
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.3 Page 2 of 13




                                            PARTIES

          2.    On November 1, 2019, the Court entered the Stipulated Preliminary Injunction

Order (the “Receivership Order”) in the United States District Court for the District of Utah in

the matter styled Federal Trade Commission & Utah Division of Consumer Protection v. Zurixx,

LLC, et al., Case No. 2:19-cv-00713 (the “Enforcement Action”). The Receivership Order,

among other relief, appointed David K. Broadbent as the Receiver for Zurixx. For jurisdictional

purposes, the Receiver is a resident of the State of Utah and lives in Salt Lake County, Utah. A

correct copy of the Receivership Order is attached as Exhibit 1 and incorporated herein by this

reference.

          3.    Upon information and belief, Defendant is a Utah corporation with its principal

place of business in Utah.

                                 JURISDICTION AND VENUE

          4.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 754 and 1367, and/or

because this action is ancillary to this Court’s subject matter jurisdiction over the Enforcement

Action.

          5.    The Court has personal jurisdiction over Defendant in this matter pursuant to 28

U.S.C. §§ 754 and 1692.

          6.    Venue in the Court is proper pursuant to 28 U.S.C. §§ 754 and 1391.

                                  GENERAL ALLEGATIONS

A.        Procedural History of the Enforcement Action.

          7.    On September 30, 2019, the Federal Trade Commission (“FTC”) and the Utah

Division of Consumer Protection (“UDCP”) filed a Complaint for Permanent Injunction and


                                                 2
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.4 Page 3 of 13




Other Equitable Relief (the “FTC Complaint”), in the Enforcement Action against Zurixx and

various other defendants. The FTC Complaint was amended on May 12, 2020. A correct copy of

the FTC Complaint, as amended, is attached as Exhibit 2 and incorporated herein by this

reference.

       8.      The FTC Complaint, among other allegations, alleged that Zurixx and the other

defendants engaged in a deceptive real estate seminar scheme that violated Section 5 of the FTC

Act, 15 U.S.C. § 45(a), the Consumer Review Fairness Act (“CRFA”), 15 U.S.C. § 45b, the Utah

Consumer Sales Practices Act (“UCSPA”), Utah Code § 13-11-1, et seq., and the Business

Opportunity Disclosure Act (“BODA”), Utah Code § 13-15-1, et seq.

       9.      The FTC and the UDCP also filed a motion seeking a temporary restraining order

and other relief (the “TRO Motion”). A correct copy of the TRO Motion is attached as Exhibit 3

and incorporated herein by this reference.

       10.     The Court entered an order on October 1, 2019, that granted the TRO Motion,

including the appointment of David K. Broadbent as a temporary “Monitor” over Zurixx.

       11.     On November 1, 2019, pursuant to the stipulation of the parties, the Court entered

the Receivership Order that, among other relief, entered a preliminary injunction and appointed

the Receiver as such in the Enforcement Action.

       12.     Zurixx ceased operations shortly after the Receiver’s appointment.

B.     Zurixx’s Deceptive and Misleading Scheme.

       13.     Generally, the FTC and the UDCP allege that Zurixx’s business model was based

on deception and misrepresentations. (See Exhibits 1-3.)




                                                3
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.5 Page 4 of 13




       14.     In the TRO Motion, the FTC and UDCP summarized the alleged scheme Zurixx

operated, in part, as follows:

       It invites consumers to a free event with the promise they will be taught how to
       make money through two types of property flipping – “fix-and-flipping” and
       “wholesale flipping” (or “wholesaling”). Fix-and-flipping entails purchasing a
       real property, repairing or improving it, and quickly reselling it for profit.
       Wholesaling entails putting a real property, typically distressed, under contract
       with the intent to assign that contract to another buyer (namely, a fix-and-flipper)
       for profit. When consumers arrive at the free event, Zurixx tells them it does not
       have time to teach them all they need to know at the event and pitches a 3-day
       workshop costing $1,997. In the three-day workshop, Zurixx tells consumers that
       three days is not enough time to learn how to make money in real estate, and tells
       them to buy “advanced training,” which typically costs between $20,000 and
       $40,000. At the advanced training, Zurixx continues to upsell, telling consumers
       that to be successful they need to pay tens of thousands more for a mentor.

       Zurixx tells consumers they can make thousands, tens of thousands, or hundreds
       of thousands of dollars by following its “System.” It tells consumers they can
       make money with little time and effort. It promises to arrange 100% financing for
       consumers’ real estate projects, so that consumers need not spend their own
       money. It promises to teach consumers at the 3-day workshop everything they
       need to know to be successful. It instructs consumers to provide inflated income
       projections to credit card issuers. Based on these representations, consumers have
       paid Zurixx tens of millions of dollars. In addition to losing substantial amounts to
       Zurixx’s scheme, many consumers have also faced ruined credit and even
       bankruptcy.

       Because Zurixx makes earnings representations to consumers, Utah law requires
       it to provide consumers with information to support its claims. Zurixx does not do
       so and does not appear to compile data to substantiate its claims. In some
       instances, Zurixx agrees to provide consumers refunds, or partial refunds. Zurixx
       often requires consumers who receive a refund to sign a form agreement with a
       gag clause barring them from posting reviews and communicating with
       regulators, including state attorneys general and the FTC, about Zurixx and its
       products.

       Zurixx’s conduct violates: Section 5(a) of the FTC Act, 15 U.S.C. §45(a), the
       Consumer Review Fairness Act (“CRFA”), 15 U.S.C. §45b, the Utah Consumer
       Sales Practices Act (“UCSPA”), Utah Code § 13-11-1 et seq., and the Business
       Opportunity Disclosure Act (“BODA”), Utah Code §13-15-1 et seq.

(TRO Mot., Exhibit 3, at 1-2.)

                                                4
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.6 Page 5 of 13




       15.      During all relevant times, Zurixx was in receipt of numerous consumer requests

for refunds.

       16.      Zurixx’s major creditors at all times included its consumers.

       17.      Due to its business model, Zurixx carried deferred revenue in the tens of millions

of dollars every year on its books, which deferred revenue represented liabilities owed to its

consumers.

       18.      During all relevant times, Zurixx also owed third-party vendors substantial sums.

C.     Zurixx’s Transfers to Defendant.

       19.      From 2016 to 2018, Zurixx made the Transfers to Defendant as follows:

       2016:    $35,000
       2017:    $30,000
       2018:    $35,000
       Total:   $100,000

       20.      Upon information and belief, Zurixx received little to no value in exchange for the

Transfers.

       21.      Upon information and belief, at the time the Transfers were made to Defendant,

Zurixx was insolvent or became insolvent as a result of the Transfers.

                             FIRST CAUSE OF ACTION
  (Utah Fraudulent Transfer Act, Utah Code Ann. § 25-6-5(1)(a)/Utah Voidable Transfer
                 Act, Utah Code Ann. § 25-6-202(1)(a) – Actual Fraud)

       22.      The Receiver incorporates the preceding paragraphs as though set forth fully here.

       23.      The Utah Fraudulent Transfer Action provides, in relevant part, as follows: “A

transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the

creditor’s claim arose before or after the transfer was made or the obligation was incurred, if the



                                                 5
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.7 Page 6 of 13




debtor made the transfer or incurred the obligation . . . with actual intent to hinder, delay, or

defraud any creditor or debtor.” Utah Code Ann. § 25-6-5(a)(1).

        24.     The Utah Voidable Transfer Act provides, in relevant part, as follows: “A transfer

made or obligation incurred by a debtor is voidable as to a creditor, whether the creditor’s claim

arose before or after the transfer was made or the obligation was incurred, if the debtor made the

transfer or incurred the obligation . . . with actual intent to hinder, delay, or defraud any creditor

of the debtor.” Utah Code Ann. § 25-6-202(1)(a).

        25.     Upon information and belief, Zurixx made the Transfers to Defendant with the

actual intent to hinder, delay, or defraud Zurixx’s creditors, including, without limitation, the

estate in the Enforcement Action, Zurixx’s consumers, and third-party vendors.

        26.     Upon information and belief, Zurixx received little or no value in exchange for

the Transfers, and the value, if any, that Zurixx did receive was not reasonably equivalent to the

value of the Transfer.

        27.     Upon information and belief, prior to the Transfers being made to Defendant,

Zurixx had been sued or threatened with suit, including, without limitation, from consumers.

        28.     The Receiver and/or the estate in the Enforcement Action, Zurixx’s consumers,

and Zurixx’s third-party vendors hold claims against Zurixx that arose before and after the

Transfers were made.

        29.     At the time the Transfers were made, Zurixx was insolvent or became insolvent

shortly thereafter.

        30.     The Transfers made to Defendant prior to May 9, 2017 are fraudulent transfers

pursuant to Utah Code Ann. § 25-6-5(1)(a).


                                                   6
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.8 Page 7 of 13




       31.     The Transfers made to Defendant on or after May 9, 2017 are voidable transfers

pursuant to Utah Code Ann. § 25-6-202(1)(a).

       32.     Therefore, the Receiver is entitled to judgment for the recovery from Defendant

of at least the amount of the Transfers.

                            SECOND CAUSE OF ACTION
  (Utah Fraudulent Transfer Act, Utah Code Ann. § 25-6-5(1)(b)/Utah Voidable Transfer
              Act, Utah Code Ann. § 25-6-202(1)(b) – Constructive Fraud)

       33.     The Receiver incorporates the preceding paragraphs as though set forth fully here.

       34.     The Utah Fraudulent Transfer Act provides, in relevant part, as follows: “A

transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the

creditor’s claim arose before or after the transfer was made or the obligation was incurred, if the

debtor made the transfer or incurred the obligation . . . without receiving a reasonably equivalent

value in exchange for the transfer or obligation; and the debtor: (i) was engaged or was about to

be engaged in a business or transaction for which the remaining assets of the debtor were

unreasonably small in relation to the business or transaction; or (ii) intended to incur, or believe

or reasonably should have believed that he would incur, debts beyond his ability to pay as they

became due.” Utah Code Ann. § 25-6-5(1)(b).

       35.     The Utah Voidable Transfer Act provides, in relevant part, as follows: “A transfer

made or obligation incurred by a debtor is voidable as to a creditor, whether the creditor’s claim

arose before or after the transfer was made or the obligation was incurred, if the debtor made the

transfer or incurred the obligation . . . without receiving reasonably equivalent value in exchange

for the transfer or obligation, and the debtor: (i) was engaged or was about to engage in a

business or a transaction for which the remaining assets of the debtor were unreasonably small in


                                                  7
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.9 Page 8 of 13




relation to the business or transaction; or (ii) intended to incur, or believed or reasonably should

have believed that the debtor would incur, debts beyond the debtor’s ability to pay as they

became due.” Utah Code Ann. § 25-6-202(1)(b).

       36.     Upon information and belief, Zurixx received little or no value in exchange for

the Transfers, and the value, if any, that Zurixx did receive was not reasonably equivalent to the

value of the Transfers.

       37.     The Receiver and/or the estate in the Enforcement Action, Zurixx’s consumers,

and Zurixx’s third-party vendors hold claims against Zurixx that arose before and after the

Transfers were made.

       38.     Upon information and belief, at the time of the Transfer, Zurixx was engaged or

was about to engage in a business or a transaction for which its remaining assets were

unreasonably small in relation to the business or transaction.

       39.     Upon information and belief, at the time of the Transfer, Zurixx believed, or

reasonably should have believed, that it would incur debts beyond its ability to pay as they

became due to Zurixx’s consumers and third-party vendors.

       40.     The Transfers made to Defendant prior to May 9, 2017 are fraudulent transfers

pursuant to Utah Code Ann. § 25-6-5(1)(b).

       41.     The Transfers made to Defendant on or after May 9, 2017 are voidable transfers

pursuant to Utah Code Ann. § 25-6-202(1)(b).

       42.     Therefore, the Receiver is entitled to judgment for the recovery from Defendant

of at least the amount of the Transfers.




                                                  8
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.10 Page 9 of 13




                            THIRD CAUSE OF ACTION
 (Utah Fraudulent Transfer Act, Utah Code Ann. § 25-6-6(1)/Utah Voidable Transfer Act,
                  Utah Code Ann. § 25-6-203(1) – Constructive Fraud)

       43.     The Receiver incorporates the preceding paragraphs as though set forth fully here.

       44.     The Utah Fraudulent Transfer Act provides, in relevant part, as follows: “A

transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose

before the transfer was made or the obligation was incurred if: (a) the debtor made the transfer or

incurred the obligation without receiving a reasonably equivalent value in exchange for the

transfer or obligation; and (b) the debtor was insolvent at the time or became insolvent as a result

of the transfer or obligation.” Utah Code Ann. § 25-6-6(1).

       45.     The Utah Voidable Transfer Act provides, in relevant part, as follows: “A transfer

made or obligation incurred by a debtor is voidable as to a creditor whose claim arose before the

transfer was made or the obligation was incurred if: (a) the debtor made the transfer or incurred

the obligation without receiving a reasonably equivalent value in exchange for the transfer or

obligation; and (b) the debtor was insolvent at the time or became insolvent as a result of the

transfer or obligation.” Utah Code Ann. § 25-6-203(1).

       46.     The Receiver and/or the estate in the Enforcement Action, Zurixx’s consumers,

and Zurixx’s third-party vendors hold claims against Zurixx that arose before and after the

Transfers were made.

       47.     Upon information and belief, Zurixx received little or no value in exchange for

the Transfers, and the value, if any, that Zurixx did receive was not reasonably equivalent to the

value of the Transfers.




                                                 9
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.11 Page 10 of 13




          48.   At the time the Transfers were made, Zurixx was insolvent or became insolvent as

a result of the Transfer.

          49.   The Transfers made to Defendants prior to May 9, 2017 are fraudulent transfers

pursuant to Utah Code Ann. § 25-6-6.

          50.   The Transfers made to Defendants on or after May 9, 2017 are voidable transfers

pursuant to Utah Code Ann. § 25-6-203(1).

          51.   Therefore, the Receiver is entitled to judgment for the recovery from Defendant

of at least the amount of the Transfers.

                                FOURTH CAUSE OF ACTION
                                   (Unjust Enrichment)

          52.   The Receiver incorporates the preceding paragraphs as though set forth fully here.

          53.   The Transfers to Defendant constitutes benefits conferred upon Defendant.

          54.   Upon information and belief, Defendant appreciated and had knowledge of the

benefit the Transfers conferred upon it.

          55.   The Transfers were made in perpetuation of Zurixx’s business model in violation

of federal and state law and contributed to Zurixx’s insolvency.

          56.   Defendant’s acceptance and retention of the benefit conferred by the Transfers

under the circumstances of this case would make it inequitable for it to retain such benefit

without payment of the Transfers’ value to the Receiver and the estate in the Enforcement

Action.

          57.   Therefore, the Receiver is entitled to judgment for the recovery from Defendant

of at least the amount of the Transfers.



                                                10
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.12 Page 11 of 13




                                  FIFTH CAUSE OF ACTION
                                     (Constructive Trust)

       58.     The Receiver incorporates the preceding paragraphs as though set forth fully here.

       59.     By reason of the facts set forth above, Defendant was the recipient of monies

obtained by Zurixx in perpetuating its deceptive and misleading scheme, thereby diminishing the

amounts available to pay the creditors of Zurixx.

       60.     Defendant has been unjustly enriched as a result of the wrongful and deceptive

practices, to the detriment of the creditors of Zurixx.

       61.     Accordingly, in equity, a constructive trust should be impressed upon the assets

acquired by Defendant with the monies transferred to it by Zurixx.

       62.     The Receiver also is entitled to one or more of the additional remedies provided

for pursuant to Utah Code Ann. §§ 25-6-8(1) and 25-6-303(1).

                                     PRAYER FOR RELIEF

       WHEREFORE, the Receiver prays for a judgment against Defendant as follows:

       1.      In the amount of the Transfers (at least $100,000), the total amount to be proven

at trial, plus any other amounts paid by Zurixx to Defendant;

       2.      For pre-judgment and post-judgment interest as permitted by law;

       3.      For costs and attorneys’ fees as permitted by law; and

       4.      For such other and further relief as the Court deems just and proper.




                                                 11
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.13 Page 12 of 13




      RESPECTFULLY SUBMITTED this 30th day of October, 2020.

                                    HOLLAND & HART LLP


                                    /s/ Doyle S. Byers
                                    Doyle S. Byers
                                    Cory A. Talbot
                                    Engels J. Tejeda
                                    Chelsea J. Davis
                                    Attorneys for David K. Broadbent as the Court-
                                    Appointed Receiver




                                      12
Case 2:20-cv-00766-DAK-DAO Document 2 Filed 10/30/20 PageID.14 Page 13 of 13




                                   INDEX OF EXHIBITS


1       -     Stipulated Preliminary Injunction.

2       -     First Amended Complaint for Permanent Injunction.

3       -     Plaintiffs’ Motion to Ex Parte TRO, etc.

15653122_v1




                                              13
